219 F.3d 13 (1st Cir. 2000)
WILSON TORRES, d/b/a AGRO-INDUSTRIAS DE Comerio; ARMANDO TORRES, d/b/a AGRO-INDUSTRIAS DE Comerio; Plaintiffs,ANGEL LUIS TORRES-SANCHEZ, d/b/a/ AGRO-INDUSTRIAS DE Comerio; MELBA TORRES-SANTO; LUIS ANGEL TORRES-SANTOS; ZULMA TORRES-SANTO; AGRO-INDUSTRIAS DE Comerio; Plaintiffs, Appellants,v.E.I. DUPONT DE NEMOURS & COMPANY, a/k/a DUPONT CORP., a/k/a DUPONT CO.; A, B, C AS UNKNOWN DEFENDANTS; XYZ INSURANCE CO., Defendants, Appellees.
Nos. 99-1066, 99-1102
United States Court of Appeals For the First Circuit
Heard Jan. 6, 2000.Decided July 17, 2000.

APPEALS FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO. Hon. Juan M. Perez-Gimenez, U.S. District Judge. Jesus A. Castellanos, U.S. Magistrate Judge.[Copyrighted Material Omitted]
James L. Ferraro, with whom Ana M. Rivero, Kerry A. Raleigh,  and Ferraro & Associates, P.A. were on brief, for appellants.
Eric A. Tulla, with whom Jorge L. Cordova, Guillermo Ramos-Luina, Ramon L. Vinas-Bueso and Rivera, Tulla & Ferrer were on  brief, for appellee E.I. Dupont De Nemours and Company, Inc.
Before: Torruella, Chief Judge, Coffin, Senior Circuit Judge, and Lynch, Circuit Judge.
TORRUELLA, Chief Judge.


1
Appellants Angel Luis Torres and  Agro-Industrias de Comerio sued E.I. DuPont de Nemours & Company  for producing a fungicide that, due to contamination or other  defect, allegedly destroyed appellants' papaya crops in 1988. DuPont moved for summary judgment on the basis that the suit was  barred both by judicial estoppel and the applicable statute of  limitations.  The district court granted the judicial estoppel  motion only as to Agro-Industrias de Comerio but granted summary  judgment as to both appellants on the statute of limitations  ground.  See Torres v. E.I. DuPont de Nemours & Co., No. 94-2632  (D.P.R. June 22, 1998) ("Torres I"); Torres v. E.I. DuPont de  Nemours & Co., No. 94-2632 (D.P.R. Nov. 30, 1998) ("Torres II"). The latter ruling was premised on the court's conclusion that  appellants had the requisite legal knowledge of their injury and  its cause in 1988, four years prior to the initiation of this suit. We see no error in this determination.  Accordingly, we affirm the  entry of summary judgment.1

BACKGROUND
I.  Factual Background

2
In the 1980s, appellants Angel Luis Torres and Agro-Industrias de Comerio were engaged in the cultivation, planting,  and sale of papayas in Puerto Rico.  They had separate businesses  and finances, but they shared practices, employees, customers, and  tracts of land.  Appellant Torres was the president of the Board of  Directors of Agro-Industrias; while his brother, Armando Torres,  was the corporation's general manager and sole shareholder.


3
Beginning in 1988, appellants purchased Benlate 50 DF, a  fungicide manufactured and sold by appellee E.I. DuPont de Nemours  & Company, for application to their papaya crops.  According to  appellants, the Benlate was "either contaminated with one or more  herbicides, incompatible fungicides or other chemicals toxic to  plants, or was defectively designed, or both."  Appellants allege  that as a result of this contamination or defect, the Benlate  stunted the tree and fruit growth of their papaya plants, caused  abnormal root growth, chlorosis, and ultimately, the death of the  papaya trees.


4
In his deposition, Armando Torres outlined the time frame  of appellants' injury, stating that during the summer of 1988 the  papaya crops of Agro-Industrias and Torresexhibited symptoms of a  disease once fumigated with Benlate:


5
After the trip [in April of 1988], . . . I was  grateful to DuPont who had taken me on a trip  to see agriculture.  I asked my brother Angel  Luis [Torres] what was the product that DuPont  distributed in Puerto Rico because I didn't  know and he told me that it was Benlate.  It  was the main one, it was a panacea, the best  thing in the world and logically, well, I  fumigated the entire plantation with Benlate.


6
The symptoms began during the one (1) week  period but this extended more, it was a little  bit slower process.  During the period of  approximately one (1) month after the moment  we already became aware that something more  deep rooted was failing was when we began to  . . . [c]all agronomists to investigate what  was happening and high ranking officials,  especially [Eugenio Toro,] the person who gave  us orientation at the level of Puerto Rico  . . . .  All of the agronomists from the area,  from the Agricultural Extension Service, all  of them visited [appellants'] farm . . . .


7
Deposition testimony from several other witnesses  corroborated Armando Torres's account, each indicating that damage  to appellants' crops was apparent following the 1988 application of  Benlate.  Ventura Cruz-Sanchez, an employee who worked with Armando  Torres from 1986 to 1989, stated in his deposition that once "we  sprayed the poison [onto the papaya crops], the following day we  had to pull a machete and start cutting them up."  Similarly, Angel  Rivera-Rodrguez, appellants' chemicals supplier, testified that he  visited appellants' papaya farms both before and after the  application of Benlate sometime in 1987 or 1988.  Rivera described  appellants' crops prior to the application of Benlate as "[a]  robust seeding area with lots of fruits and pretty."  However,  "[a]fter the Benlate, the plantation looked unnourished, yellowish,  the fruit falling to the ground without reaching ripeness."  Rivera  further testified that Armando Torres told him that after the  papayas had been sprayed with Benlate "they had become unwell."


8
Similarly, Eugenio Toro, a tropical fruit specialist  employed by the Agricultural Extension Service, testified that by  late 1988 or early 1989, he considered the possibility that the  damage to appellants' papaya crops was being caused by something  physiological, "possibl[y] an intoxication with something." Further, by that time he had rejected disease, lack-of-nutrient  problems, or excessive rainfall as potential causes.  He  recommended that appellants harvest the fruit that was available  and abandon the papaya fields.


9
The testimony presented to the district court was not,  however, entirely unequivocal.  Ramon Luis Martnez-Zayas, an  Agricultural Agent for the Extension Service who visited  appellants' farm, testified that the cause of the damage to the  papaya plants was not immediately clear.  He stated that sometime  after 1987, discovering the cause of the damage to the papaya crops  "really sort of became a huge jigsaw puzzle because it wasn't only  [Angel] Luis [Torres], it was all of the papaya producers and we  started making some conjectures as to what could be happening but  we really didn't have anything clear as to what was happening as  such."


10
Despite the initial uncertainty, David Berros, an Area  Agronomist for Puerto Rico, testified that he became aware of  complaints from farmers in appellants' region relating to the use  of Benlate in the late 1980s and that at least one farmer in the  region was taking steps to make a claim against DuPont in 1988 or  1989.  More important, one of appellants' clients, Miguel A. Colon-Capeles, testified at his deposition that Armando Torres requested  "a certification" of the papayas he had purchased from appellants  in 1986, 1987, and 1988.  According to Colon-Capeles, Armando  Torres stated that he needed the certification "because they had a  claim against the DuPont company concerning achemical which had  apparently affected the sowing and the farms and the lands in which  they had their 'papaya' farms."  He reiterated that Armando Torres  "requested that he needed a certification what he had sold to me  during the year so as to be able to support his case."


11
In response to discovery, appellants produced a similar  proof of papaya purchases from a second customer, Fermn Rivera  Torres.  The January 10, 1990 document certified the amount of  papaya purchased from Angel Luis Torres from 1984 to 1988.


12
Due to the alleged destruction of their crops by Benlate,  appellants were no longer cultivating papaya as of 1989.

II.  Procedural History

13
On September 23, 1992, appellants sent a demand letter to  DuPont claiming damages in the amount of $4,000,000.  Two years  later, on October 21, 1994, Wilson Torres, Armando Torres, and  Angel Luis Torres, doing business as Agro-Industrias de Comerio,  sued E.I. DuPont de Nemours & Company in the Superior Court of the  Commonwealth of Puerto Rico.  DuPont removed the case to the United  States District Court for the District of Puerto Rico pursuant to  the diversity of citizenship statute.  See 28 U.S.C. § 1332(a). Following removal, appellants amended the complaint, dropping  Armando and Wilson Torres and adding Agro-Industrias de Comerio as  a named plaintiff.  During the pendency of this action, Angel Luis  Torres died and his cause of action was inherited by his heirs.


14
On March 28, 1998, DuPont filed its first motion for  summary judgment.  In that motion, DuPont raised two defenses: judicial estoppel and the statute of limitations.  DuPont asserted  that (1) appellants had failed to disclose their claims in previous  bankruptcy actions, and (2) the claims of Agro-Industrias, filed in  June of 1997, were time-barred.  The district court granted  DuPont's motion for summary judgment on the judicial estoppel  ground as to Agro-Industrias but denied the motion as to appellant  Torres.  See Torres I, slip op. at 9-15.  The court reasoned that  Agro-Industrias was aware of its potential claim against DuPont  prior to filing a Chapter 7 bankruptcy petition in 1992, failed to  make the required disclosure, and thereafter obtained relief from  the bankruptcy court as a result of this misrepresentation.  Seeid. at 11-15.  In contrast, the court determined that Torres had  failed to comply with the statutory disclosure requirements related  to his Chapter 13 bankruptcy proceeding, but, unlike Agro-Industrias, he did not receive relief from the bankruptcy court. See id.  at 9-11.  Accordingly, appellant Torres's claims were not  subject to judicial estoppel as a matter of law.  See id.


15
On June 19, 1998, DuPont filed a second motion for  summary judgment, this time alleging that the claims raised by  Torres were barred by the statute of limitations.  DuPont argued  that Torres did not initiate his claim until more than a year after  he possessed actual or deemed knowledge of his injury and its  cause.  On June 26, 1998, DuPont raised the identical statute of  limitations argument against Agro-Industrias.


16
In their opposition to the June 19th motion, appellants  conceded that they knew that an injury had occurred more than a  year prior to the date they filed their claim.  Appellants argued,  however, that they were unaware of the identity of the entity  responsible for their injury and that, therefore, the statute of  limitations did not bar this suit.  In support of this argument,  appellants submitted two affidavits that, according to DuPont,  contradicted earlier sworn testimony.  DuPont moved to strike the  affidavits and argued that they failed to create issues of material  fact.


17
The district court issued a ruling on November 30, 1998  addressing all of the statute of limitations arguments raised by  DuPont.  See Torres II.  The court held that the facts, when  construed in the light most favorable to the plaintiffs,  demonstratedthat the statute of limitations was triggered in 1988  as to both plaintiffs.  See id. at 9-15.  Specifically, the  district court found that as of 1988 the plaintiffs:  (1) were on  notice of sufficient facts that, with the exercise of reasonable  care regarding a potential claim, should have led them to conclude  that they had a legal cause of action, and (2) had actual knowledge  that DuPont was responsible for the damages alleged in the  complaint.  See id.  Based on these findings, the district court  held that appellants' claims were time-barred.  See id.  In  reaching this result, the district court granted DuPont's motion to  strike the affidavits filed in opposition to summary judgment on  the basis that "[n]o satisfactory explanation [was] provided in  either of the affidavits as to why the prior testimonies . . .  changed."  Id. at 11.


18
In addition, the district court held that "[t]he fact  that Agro-Industrias, as a corporation, did not form part of the  original complaint filed [on] October 21, 1994, is a separate,  independent reason for the dismissal of its claims as time-barred." Id. at 12.  In short, the court concluded that the filing of the  1994 complaint did "not have any tolling effect" on the statute of  limitations as to the corporation because Wilson Torres and Armando  Torres -- the original plaintiffs -- did not have the capacity to  sue in the name of the corporation in October 1994.  Id. at 13.


19
This appeal followed.

DISCUSSION
I.  Standard of Review

20
Summary judgment is appropriate if there is "no genuine  issue as to any material fact and . . . the moving party is  entitled to a judgment as a matter of law."  Fed. R. Civ. P. 56(c). This Court reviews a grant of summary judgment de novo, "viewing  'the entire record in the light most hospitable to the party  opposing summary judgment, indulging all reasonable inferences in  that party's favor.'"  Euromotion, Inc. v. BMW of N. Am., Inc., 136 F.3d 866, 869 (1st Cir. 1998) (quoting Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990)); see also Morris v. Government Dev.  Bank of P.R., 27 F.3d 746, 748 (1st Cir. 1994).  We may, however,  uphold the district court's order granting summary judgment  regardless of whether we reject or adopt its rationale, so long as  an "independently sufficient ground" is made manifest by the  record.  Mesnick v. General Elec. Co., 950 F.2d 816, 822 (1st Cir.  1991) (citing Garside v. Osco Drug, Inc., 895 F.2d 46, 48-49 (1st  Cir. 1990)); see also Houlton Citizens' Coalition v. Town of  Houlton, 175 F.3d 178, 184 (1st Cir. 1999); Hachikian v. FDIC, 96 F.3d 502, 504 (1st Cir. 1996).  Further, it is well settled that  "[t]he mere existence of a scintilla of evidence" is insufficient  to defeat a properly supported motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Consequently, "a party opposing summary judgment must 'present  definite, competent evidence to rebut the motion.'"  Maldonado  Denis v. Castillo-Rodrguez, 23 F.3d 576, 581 (1st Cir. 1994)  (quoting Mesnick, 950 F.2d at 822).


21
II.  Puerto Rico's One-Year Statute of Limitations


22
This is a diversity suit governed by the law of Puerto  Rico.  The parties agree that the relevant statute of limitations  is provided by article 1868 of the Puerto Rico Civil Code, which is  controlling for civil tort actions filed pursuant to article 1802. See 31 L.P.R.A. § 5298.  Article 1868 bars any action for recovery  of non-contractual damages brought more than one year from the time  the aggrieved person has knowledge of the injury.  See id.  The  Supreme Court of Puerto Rico has held that a plaintiff has  knowledge of an injury when he has (1) "notice of the injury" and  (2) "notice of the person who caused it."  Colon Prieto v. Geigel,  15 P.R. Offic. Trans. 313, 330, 115 P.R. Dec. 232, 246 (P.R. 1984).


23
We first consider the "notice of the injury" requirement. "Notice of theinjury occurs when there 'exist some outward or  physical signs through which the aggrieved party may become aware  and realize that he has suffered an injurious aftereffect, which  when known becomes a damage even if at the time its full scope and  extent cannot be weighed.'"  Kaiser v. Armstrong World Indus.,  Inc., 872 F.2d 512, 516 (1st Cir. 1989) (quoting Delgado Rodrguez v. Nazario de Ferrer,  21 P.R. Offic. Trans. 342, 356, 121 P.R.  Dec. 347, 360, (P.R. 1988)).  Once a plaintiff is on notice of the  injury, the plaintiff may "not wait for his injury to reach its  final degree of development and postpone the running of the period  of limitation according to his subjective appraisal and judgment." Ortiz v. Municipio De Orocovis, 13 P.R. Offic. Trans. 619, 622, 113 P.R. Dec. 484, 487 (P.R. 1982).


24
The second prong of the Colon Prieto test needs little  explanation:  "'Notice of the person who caused the injury' is  required . . . so that the injured person 'may know who to sue.'" Kaiser, 872 F.2d at 516 (quoting Colon Prieto, 15 P.R. Offic.  Trans. at 330).  As we have previously indicated, "[t]he key  inquiry under this prong of the knowledge requirement is whether  plaintiff knew or with the degree of diligence required by law  would have known whom to sue."  Id. (citations and internal  quotation omitted); see also Rodrguez-Surs v. Montesinos, 123 F.3d 10, 16 (1st Cir. 1997).


25
The case law indicates that under the Colon Prieto test  a plaintiff is held accountable for both "true knowledge" and  "deemed knowledge."  In Rodrguez-Surs, this Court explained:


26
First, the concept of "true knowledge" applies  where a plaintiff is actually aware of all the  necessary facts and the existence of a  likelihood of a legal cause of action. Second, concepts of "notice" and "deemed  knowledge" apply.  Under these concepts a  plaintiff's subjective awareness is measured  against the level of awareness that the  plaintiff, having been put on notice as to  certain facts and having exercised reasonable  care regarding a potential claim, should have  acquired.


27
123 F.3d at 14.  Consequently, "actual knowledge is not required  where, by due diligence, such knowledge would likely have been  acquired."  Villarini-Garca v. Hospital Del Maestro, Inc., 8 F.3d 81, 84 (1st Cir. 1993); see also Rodrguez-Surs, 123 F.3d at 16  ("Once a plaintiff is made aware of facts sufficient to put her on  notice that she has a potential tort claim, she must pursue that  claim with reasonable diligence, or risk being held to have  relinquished her right to pursue it later, after the limitation  period has run.").


28
Finally, "[i]f a plaintiff brings an action more than a  year after the injury took place, she bears the burden of proving  that she lacked the requisite 'knowledge' at the relevant times." Hidge v. Parke Davis & Co., 833 F.2d 6, 7 (1st Cir. 1987) (citing Iluminada Rivera Encarnacion v. Estado Libre Asociado de P.R., 13  Offic. Trans. 498, 501, 113 P.R. Dec. 383, 385 (P.R. 1982)); see  also Fragoso v. Lopez, 991 F.2d 878, 887 (1st Cir. 1993); Kaiser, 872 F.2d at 516.


29
In this case, there is no dispute that the damages  alleged by appellants occurred in 1988, more than a year prior to  the filing of the complaint.  Therefore, the only question is  whether appellants have demonstrated that they lacked the requisite  legal knowledge of who caused their injury prior to the running of  the statutory period.  See, e.g., Hidge, 833 F.2d at 7.  In their  opposition to DuPont's motion for summary judgment, appellants did  not dispute that by 1988 they had notice of their injury, the  alleged damage to their papaya crops.  Appellants argued, however,  that they did not know that Benlate was responsible for their  injury until sometime in 1992, when their chemical supplier, Angel  Rivera, advised them that Benlate was beingrecalled.2  In  addition, appellants argued that (1) the first Benlate-related  claim initiated in Puerto Rico against DuPont was filed on  April 23, 1991, and (2) they could not have reasonably foreseen in  1988 that their damages were caused by Benlate.


30
Appellants' contention that they lacked the requisite  knowledge of who caused their injury prior to 1992 is contradicted  by the deposition testimony of Miguel A. Colon-Capeles, which  indicates that by December 20, 1989 appellants were preparing a  claim against DuPont.  As outlined above, Colon-Capeles testified  that Armando Torres requested "a certification" of the papayas he  had purchased from appellants in 1986, 1987, and 1988 "because they  had a claim against the DuPont company concerning a chemical which  had apparently affected the sowing and the farms and the lands in  which they had their 'papaya' farms."  In response to a follow-up  question, Colon-Capeles reiterated that Armando Torres "requested  that he needed a certification what he had sold to me during the  year so as to be able to support his case."


31
After DuPont moved for summary judgment, appellants  attempted to rebut Colon-Capeles's deposition testimony by filing an affidavit from him dated July 10, 1998.  In that affidavit,  Colon-Capeles states "[a]fter careful reflection, I am unable to  recall the reason for which Mr. Torres requested that I provide him  with invoices" in 1989.  Appellants also filed an affidavit from  Armando Torres dated July 8, 1998, stating that he had requested  the invoices "in order to submit a claim for federal assistance  ("FEMA") relating to Hurricane Hugo."


32
The district court struck both affidavits on the basis  that appellants "failed to justify the suggested changes in  testimony and have likewise failed to create a genuine issue of  credibility."  Torres II, slip op. at 11.  The court reasoned:


33
The contested affidavits were presented after  DuPont moved for summary judgment.  No  satisfactory explanation is provided in either  of the affidavits as to why the prior  testimonies given by Colon Capeles and Armando  Torres changed . . . .  Without an appropriate  explanation as to why the testimony changed,  "there are no facts suggesting why a  credibility question exists and the nonmoving  party should not be allowed to manufacture a  question of fact to delay resolution of the  suit."


34
Id. (quoting 10A Charles Alan Wright et al., Federal Practice &  Procedure § 2726 (3d ed. 1998)).  The district court's  determination is amply supported by the law and the record.


35
It is settled that "[w]hen an interested witness has  given clear answers to unambiguous questions, he cannot create a  conflict and resist summary judgment with an affidavit that is  clearly contradictory, but does not give a satisfactory explanation  of why the testimony is changed."  Colantuoni v. Calcagni & Sons,  Inc., 44 F.3d 1, 4-5 (1st Cir. 1994); see also Slowiak v. Land  O'Lakes, Inc., 987 F.2d 1293, 1297 (7th Cir. 1993); Trans-Orient  Marine v. Star Trading & Marine, 925 F.2d 566, 572 (2d Cir. 1991); Davidson & Jones Dev. v. Elmore Dev., 921 F.2d 1343, 1352 (6th Cir.  1991).


36
Here, as in Colantuoni, appellants offered the affidavits  of Miguel Colon-Capeles and Armando Torres "only after defendants  had filed motions for summary judgment." 44 F.3d at 5.  Notably,  the post-summary judgment affidavit of Colon-Capeles does not  indicate that there was any confusion at the time of his deposition  testimony, see, e.g., Colantuoni, 44 F.3d at 5,nor does it allege  that the prior testimony was in error.  In fact, Colon-Capeles's  affidavit makes no reference to the contrary statements in his  deposition at all.  As the district court indicated, there is  simply nothing in the record that provides any explanation for why  Colon-Capeles changed his testimony.  See Torres II, slip op. at  10.


37
Armando Torres's July 8, 1998 affidavit fares no better. It states:


38
On or about December 20, 1989, I asked Miguel  Colon [Capeles] of Cheche Tropical Products to  provide me with certifications of the amount  of papaya that he purchased from Agro  Industrias from 1986 to 1988 in order to  submit a claim for federal assistance ("FEMA")  relating to Hurricane Hugo.  I did not ask  Mr. Colon [Capeles] to prepare the  certification for a claim against DuPont since  I did not become aware, until the summer of  1992, that my use of Benlate 50 DF was  responsible for the loss of my papaya  plantations.


39
However, at his January 23, 1998 deposition, Armando Torres  testified that he either never made a claim to the Federal  Emergency Management Agency ("FEMA") or, at the very least, he did  not recall whether he had made a claim to FEMA.  In addition,  appellants' responses to DuPont's interrogatories contain two  admissions that flatly contradict Armando Torres's July 8, 1998  affidavit.  First, appellants stated that Hurricane Hugo damaged  plantains.  The certifications prepared by Colon-Capeles refer to  papaya, not plantains.  Second, appellants stated that as of 1989,  the year Hurricane Hugo struck Puerto Rico, they were no longer  planting papaya.  Again, Armando Torres's affidavit provides no  explanation for these contradictions.


40
This Court "review[s] the district court's decision as to  'the evidentiary materials it will consider in deciding a motion  for summary judgment' only for 'a clear abuse of discretion.'" Lennon v. Rubin, 166 F.3d 6, 8 (1st Cir. 1999) (quoting EEOC v. Green, 76 F.3d 19, 24 (1st Cir. 1996)).  In this case, we see no  abuse of discretion.  Accordingly, we affirm the district court's  decision to strike the affidavits of Miguel Colon-Capeles and  Armando Torres.  See Colantuoni, 44 F.3d at 4-5.


41
Consequently, as the district court correctly determined,  Colon-Capeles's deposition testimony is uncontradicted and clearly  indicates that appellants possessed the requisite legal knowledge  of their injury and who caused it prior to the statutory period. While we believe that this evidence is sufficient to dispose of  this case, we note that there is ample additional evidence in the  record to support the district court's ruling.  This evidence  includes: (1) Armando Torres's testimony that, in April 1988,  appellants fumigated their entire papaya plantations with Benlate;  (2) Armando Torres's testimony that the injury to the papaya crops  was evident "during the one (1) week" following this spraying and,  within a month thereafter, "we already became aware that something  more deep rooted" had occurred to the crops; (3) the testimony of  Angel Rivera, appellants' chemical supplier, stating that after the  application of Benlate to appellants' papaya the plants looked  "unnourished, yellowish, the fruit falling to the ground without  reaching ripeness"; (4) Rivera's further testimony that Armando  Torres told him that appellants' crops "had become unwell" after  they were sprayed with Benlate; (5) the testimony of Eugenio Toro,  an expert from the Agricultural Extension Service, stating that by  late 1988 or early 1989 he had determined that "something was  happening physiologically in the [papaya] plant[s]," possibly "an  intoxication," and that he had ruled out disease, lack-of-nutrient  problems, and excessive rainfall as potential causes of the damage;  and (6) the testimony of Ventura Cruz-Sanchez, a farm worker  employed by appellants, stating that after the plants were sprayed  with Benlate "the following day we had to pull a machete and start  cutting them up." Based on this evidence, in addition to the testimony of  Colon-Capeles, the district court held that appellants "possessed  the necessary information of whom to sue or that with the degree of  diligence required by law they should have known who to sue by  1988."  See Torres II, slip op. at 12.  We agree.  Accordingly, we  affirm the district court's ruling that the statute of limitations  was triggered in 1988 and that therefore appellants' claims are  time-barred under Article 1868.  See 31 L.P.R.A. § 5298.


42
In reaching this determination, we are in agreement with  the district court that whether or not appellants received notice  that Benlate was being recalled in 1992 or that the first Benlate  claim was filed in 1991 is irrelevant.  Once appellants were put on  notice of a potential legal cause of action, the statute of  limitations began to run.  Additional information that appellants  may or may not have later acquired is not sufficient to create a  genuine issue of material fact.

CONCLUSION

43
For the reasons stated above, we affirm.



Notes:


1
   Our conclusion that this case is barred by the statute of  limitations is dispositive.  Consequently, we decline to address  the district court's ruling regarding judicial estoppel.


2
   Appellants allege that this suit is not time-barred despite  being filed in 1994 because the one year statute of limitations was  tolled by (1) extrajudicial negotiations held between appellants'  lawyers and DuPont and (2) a Benlate class action suit filed in  Puerto Rico in March of 1992.  In light of its determination that  appellants had the requisite legal knowledge of their injury in  1988, the district court did not reach these arguments.